Citation Nr: 0822171	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  03-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected left 
forefoot amputation.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected left 
forefoot amputation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In October 2006, the veteran submitted additional evidence to 
the Board, consisting of a private medical opinion, along 
with a written waiver of initial RO review of this evidence.  
See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Resolving reasonable doubt in the veteran's favor, the 
veteran has been shown to have a left hip disorder that was 
proximately caused by a service-connected disorder.

3.  The veteran has not been shown to have a right hip 
disorder that is causally or etiologically related to active 
military service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A left hip disorder is proximately due to a service-
connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  A right hip disorder is not proximately due to a service-
connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the issue of service connection for a left 
hip disorder, claimed as synovitis, the Board has granted the 
veteran's claim in the decision below, and therefore, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the issue of service connection for a right 
hip disorder, claimed as bursitis, the RO did provide the 
appellant with notice in June 2002, prior to the initial 
decision on the claim in July 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for secondary service 
connection.  Specifically, the June 2002 letter stated that 
the evidence must show that he has a current disability, a 
connection between his current disability and a service-
connected disability, and that aggravation of his injury by a 
service-connected disability would also be considered.  In 
addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2002 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request all pertinent records held by Federal agencies, such 
as service medical records, military records, and VA medical 
records.  The veteran was also informed that the nearest VA 
medical facility had been contacted to schedule him for a 
medical examination, and that he would be contacted about 
when and where to report for the examination. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2002 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the June 2002 letter stated that it was 
the veteran's responsibility to support his claim with 
appropriate evidence.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  In 
this regard, the Board notes that a March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and all available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in June 2002 and in July 2004.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

I.  Left Hip Disorder, Claimed as Synovitis

Preliminarily, the Board notes that the veteran is service-
connected for left forefoot amputation.  The veteran contends 
that his left hip disorder, claimed as synovitis, was caused 
or aggravated by this service-connected disability.  In 
considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a left hip 
disorder as secondary to service-connected left forefoot 
amputation.

The veteran has provided medical evidence that he has a 
current left hip disorder.  In this regard, the June 2002 VA 
examiner diagnosed the veteran with bilateral bursitis of the 
hips.  In addition, private medical records dated in August 
and September 2003 diagnose the veteran with left hip 
synovitis.  It should be noted that bursitis and synovitis 
are terms that may be used interchangeably.  The MERCK 
Manual, Ch. 114 Tendinitis and Tenosynovitis.

Thus, the final issue remaining is whether the veteran's 
current left hip disorder is related to his service-connected 
left forefoot amputation.  The Board notes that there are 
conflicting medical opinions associated with the claims file 
that pertain to the etiology of the veteran's left hip 
disorder, claimed as synovitis.  In this regard, the Board 
notes the veteran was afforded a VA examination in June 2002 
and in July 2004.  Both examinations were performed by the 
same VA examiner.  In June 2002, the VA examiner reviewed the 
veteran's claims file, and after examining the veteran, 
opined that it was more likely than not that the veteran's 
bilateral bursitis of the hips had no direct correlation with 
the veteran's left forefoot amputation.  The June 2002 VA 
examiner noted that the veteran's gait was good and 
undistinguished.  In July 2004, that same examiner again 
stated that the veteran's bursitis had no direct relationship 
to the veteran's left forefoot amputation; however the 
examiner did note that the veteran walked with a mild limp on 
this occasion.

On the other hand, the veteran later submitted a private 
medical opinion dated in September 2006.  The private 
physician examined the veteran on two separate occasions, and 
stated that due to his transmetatarsal amputation, the 
veteran has walked with an abnormal gait, and that the 
symptoms the veteran has been experiencing in his [left] hip 
may be a result of this abnormal gait.  The Board does 
observe that the private physician did not review the 
veteran's claims file; however, as discussed above, the 
veteran's left forefoot amputation is documented in the 
veteran's claims file and he is service-connected for that 
disability.  As such, the private physician did base his 
opinion on a substantiated event.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these opinions are of approximately equal probative 
value and persuasiveness.  Because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
veteran's current left hip disability, claimed as synovitis, 
was caused by the veteran's service-connected left forefoot 
amputation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.310.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current left hip disorder and 
his service-connected left forefoot amputation, that doubt 
will be resolved in the veteran's favor.  Thus, based on the 
evidence of record, the Board finds that the veteran's 
current left hip disorder, claimed as synovitis, is related 
to his service-connected left forefoot amputation.  
Accordingly, the Board concludes that service connection for 
a left hip disorder, claimed as synovitis, is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

II.  Right Hip Disorder, Claimed as Bursitis 

As noted above, the veteran is service-connected for left 
forefoot amputation, and is claiming that his right hip 
disorder, claimed as bursitis, is secondary to this service-
connected disability.  To afford the veteran every possible 
consideration, the Board will also consider direct service 
connection.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right hip 
disorder, claimed as bursitis.  As stated above, the veteran 
has a current diagnosis of bilateral bursitis of the hips.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  
Moreover, the medical evidence of record does not show that 
the veteran sought treatment for a right hip disorder 
immediately following his period of service or for many 
decades thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
right hip disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of a right hip 
disorder is itself evidence which tends to show that such a 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).

In addition to the lack of evidence showing that a right hip 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not otherwise 
link the veteran's current right hip disorder, claimed as 
bursitis, directly to his military service.

Thus, the final issue remaining is whether the veteran's 
current right hip disorder is related to his service-
connected left forefoot amputation.  In this regard, the 
Board notes that the veteran was afforded a VA examination in 
June 2002 and in July 2004.  The same VA examiner performed 
both examinations, and reached the same conclusion on both 
occasions.  After reviewing the veteran's claims file and 
examining the veteran, the VA examiner stated in June 2002 
and in July 2004 that it is more likely that not that the 
veteran's bilateral bursitis of the hips has no direct 
relationship to the veteran's transmetatarsal amputation.  

There is no contrary medical evidence of record.  As 
discussed in detail above, a private physician has linked the 
veteran's left hip disorder to his service-connected 
disability.  However, that examiner did not offer any similar 
finding with respect to the right hip.  Therefore, the Board 
finds the opinion of the VA examiner to be the most probative 
evidence of record on this issue.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's current right hip 
disorder, claimed as bursitis, is related to his active 
military service or to his service-connected left forefoot 
amputation.  Accordingly, service connection for a right hip 
disability, claimed as bursitis, is not warranted on a direct 
or a secondary basis.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


ORDER

Entitlement to service connection for a left hip disorder, to 
include as secondary to service-connected left forefoot 
amputation is granted.

Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected left forefoot 
amputation is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


